Citation Nr: 1534844	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-31 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Mare Island, California


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided at NorthBay Medical Center on August 5, 2012.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 administrative decision by the VAMC in Mare Island, California, which denied a claim for payment or reimbursement for the cost of medical treatment provided at NorthBay Medical Center on August 5, 2012.  The Veteran timely appealed.

In May 2015, the Veteran testified during a hearing before the undersigned at the RO.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran seeks payment or reimbursement for medical treatment rendered at NorthBay Medical Center on August 5, 2012, under provisions of 38 U.S.C.A. § 1725.

The criteria set forth in 38 U.S.C.A. § 1725 provide general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility for those Veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment; and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015). 

In order to obtain reimbursement for non-VA emergency services furnished to a Veteran for nonservice-connected conditions, all of the criteria in § 1725 and its implementing regulations must be satisfied.  See 38 C.F.R. §§ 17.100-17.1008. 

In this case, the evidence before the Board does not specify whether the Veteran is an active VA health-care participant, and whether he had received VA treatment within the 24-month period prior to August 5, 2012.  Nor does the evidence before the Board specify whether the Veteran is personally liable for such non-VA treatment.

In May 2015, the Veteran testified that he started receiving collection notices; and after he called to inquire, he started getting billing statements from NorthBay Medical Center for treatment provided on August 5, 2012.  The Board finds his testimony to be credible.

A Veteran is considered to be "personally liable" for treatment if he has no entitlement to care or services under a health-plan contract, which includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  See 38 U.S.C.A. § 1725(b)(3)(B); see also 38 C.F.R. § 17.1002(f) (2015) (formerly 38 C.F.R. § 17.1002(g)).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) which defines a health-plan contract includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395(c)) or established by section 1831 of that Act (42 U.S.C. 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B) (generally known as Medicare).

As such, the VAMC must determine, in the first instance, whether such criteria of 38 U.S.C.A. § 1725 have been met, in addition to whether a VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter, including the appropriate release of information forms, requesting the Veteran to provide information concerning the date of his enrollment in Medicare, or any other health-plan coverage, as well as any billing information related to the treatment he received at NorthBay Medical Center on August 5, 2012.

All such records, including those pertaining to the dollar amount paid by Medicare and/or any other health-plan coverage for charges billed by NorthBay Medical Center stemming from the Veteran's emergency room treatment on August 5, 2012, as well as any out-of-pocket charges to be paid by the Veteran must be requested.  Based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified sources.  All attempts to secure this evidence must be documented in the claims file (paper or electronic).

If, after making reasonable efforts the VAMC is unable to secure any of the identified records, notify the Veteran and (a) identify the specific records the VAMC is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) explain that the Veteran is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  Provide information as to: (a) whether the Veteran was enrolled in the VA health care system, and had received VA medical services within the 24-month period preceding August 5, 2012; and (b) whether the Veteran is financially liable to NorthBay Medical Center for treatment provided on August 5, 2012.  This information must be documented in the claims file (paper or electronic).

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


